

 S1196 ENR: To designate the facility of the United States Postal Service located at 1715 Linnerud Drive in Sun Prairie, Wisconsin, as the “Fire Captain Cory Barr Post Office Building”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. 1196IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 1715 Linnerud Drive in Sun
 Prairie, Wisconsin, as the Fire Captain Cory Barr Post Office Building.1.Fire Captain Cory Barr Post Office Building(a)DesignationThe facility of the United States Postal Service located at 1715 Linnerud Drive in Sun Prairie, Wisconsin, shall be known and designated as the Fire Captain Cory Barr Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Fire Captain Cory Barr Post Office Building.Speaker of the House of RepresentativesVice President of the United States and President of the Senate